DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakishima (US. Pub: 2013/0169155 A1) of record in view of Shimada (US. Pub: 2019/0359121) of record and further in view of Kim et al. (US. Pub: 2018/0009374 A1) of record.   
Regarding claim 1, Nakishima discloses (in at least figs. 1 and 2) an apparatus for generating illuminance information of a vehicle (see figs. 1 and 2), the apparatus comprising: a camera (28; [0039]) configured to capture an image outside the vehicle; and a controller (11, 12; [0050]-[0060]) configured to: 
Nakishima does not expressly disclose determine a position of a light source based on the brightness of the image; and generate the external illuminance information of the vehicle based on the position of the light source; wherein the light source includes a light of sun. 
Shimada discloses (in at least figs. 1-8; abstract) an apparatus for generating illuminance information of a vehicle comprised of, in part, determine a position of a light source based on the brightness of the image; and generate the external illuminance information of the vehicle based on the position of the light source in order to provide an illumination apparatus capable of appropriately adjusting the luminance even in a dynamically-changing state of the surrounding luminance, and provide a light-adjusting method of the illumination apparatus ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider reconfiguring the controller of Nakishima to determine a position of a light source based on the brightness of the image; and generate the external illuminance information of the vehicle based on the position of the light source as disclosed by Shimada in order to provide an illumination apparatus capable of appropriately adjusting the luminance even in a dynamically-changing state of the surrounding luminance, and provide a light-adjusting method of the illumination apparatus ([0009]).
Shimada does not expressly disclose the light source includes a light sun. 
Kim in the same field of apparatus for generating illumination information of a vehicle discloses a light source includes a light sun ([0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the light source of Nakishima as modified by Shimada with the light source of Kim, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claim 2, Nakashima discloses (in at least figs. 1-6; [0069]) the controller (11, 12) is further configured to: calculate an average value of brightness measured in a specified area of the image; and generate the external illuminance information of the vehicle based on the calculated average value of brightness.

Regarding claim 4, Nakashima discloses (in at least figs. 1-6) the controller (11, 12) is configured to: determine whether an obstacle is detected outside the vehicle; and generate the external illuminance information of the vehicle based on a previously calculated average value of brightness when the obstacle is detected. 
Regarding claim 5, Nakashima discloses (in at least figs. 1-6) the controller (11, 12) is configured to: match the average value of brightness with an illuminance value obtained by measuring external illuminance of the vehicle; generate the external illuminance information of the vehicle based on the matched average value of brightness; and provide the external illuminance information of the vehicle to control a lighting.
Regarding claim 7, Shimada discloses (in at least figs. 1-8; abstract) the controller is configured to: divide the image into a plurality of areas; divide each area of the plurality of areas into a plurality of pixels; and calculate a brightness value for each pixel of the plurality of pixels corresponding to each area of the plurality of areas. The reason for combining is the same as for claim 7. 
Regarding claim 8, Shimada discloses (in at least figs. 1-8; abstract) the controller (40) is configured to: determine the position of the light source based on a position of a pixel of a plurality of pixels which has a largest brightness value.
Regarding claim 9, Shimada discloses (in at least figs. 1-8; abstract) the controller (40) is configured to: determine whether an obstacle is detected outside of the vehicle; and generate the external illuminance information of the vehicle based on the determined position of the light source when the obstacle is detected.
Regarding claim 11, Nakashima discloses (in at least figs. 1-6) a method of generating illuminance information of a vehicle, the method comprising: capturing, by a camera (28), an image outside the vehicle; and generating, by a controller (11, 12), external illuminance information of the vehicle that is provided for vehicle function control based on brightness of the image ([0023]). 

Shimada discloses (in at least figs. 1-8; abstract) an apparatus for generating illuminance information of a vehicle comprised of, in part, determine a position of a light source based on the brightness of the image; and generate the external illuminance information of the vehicle based on the position of the light source in order to provide an illumination apparatus capable of appropriately adjusting the luminance even in a dynamically-changing state of the surrounding luminance, and provide a light-adjusting method of the illumination apparatus ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider reconfiguring the controller of Nakishima to determine a position of a light source based on the brightness of the image; and generate the external illuminance information of the vehicle based on the position of the light source as disclosed by Shimada in order to provide the illumination apparatus capable of appropriately adjusting the luminance even in a dynamically-changing state of the surrounding luminance, and provide a light-adjusting method of the illumination apparatus ([0009]).
Shimada does not expressly disclose the light source includes a light sun. 
Kim in the same field of apparatus for generating illumination information of a vehicle discloses a light source includes a light sun ([0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the light source of Nakishima as modified by Shimada with the light source of Kim, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claim 12, Nakashima discloses (in at least figs. 1-6) generating the external illuminance information of the vehicle comprises: calculating, by the controller, an average value of brightness measured in a specified area of the image ([0023]); and generating, by the controller (11, 12), the external illuminance information of the vehicle based on the calculated average value of brightness.

Regarding claim 14, Nakashima discloses (in at least figs. 1-6) generating the external illuminance information of the vehicle comprises: determining, by controller (11, 12), whether an obstacle is detected outside the vehicle; and when the obstacle is detected, generating, by the controller (11, 12), the external illumination information of the vehicle based on a previously calculated average value of brightness. 
Regarding claim 15, Nakashima discloses (in at least figs. 1-6) wherein generating the external illuminance information of the vehicle comprises: matching, by the controller (11, 12), the average value of brightness with an illuminance value obtained by measuring external illuminance of the vehicle; generating, by the controller (11, 12), the external illuminance information of the vehicle based on the matched average value of brightness ([0023]); and providing, by the controller (11, 12), the external illuminance information of the vehicle to control a lighting.
Regarding claim 17, Shimada discloses (in at least figs. 1-8; abstract) the method further comprises: dividing, by the controller (40), the image into a plurality of areas (see at least figs. 1b and c); dividing, by the controller (40), each area of the plurality of areas into a plurality of pixels; and calculating, by the controller (40), a brightness value for each pixel of the plurality of pixels corresponding to each area of the plurality of areas (see at least figs. 1b and c).
Regarding claim 18, Shimada discloses (in at least figs. 1-8; abstract) determining the position of the light source (see at least abstract) comprises: determining, by the controller (40), the position of the light source based on a position of a pixel of a plurality of pixels which has a largest brightness value (see at least figs. 1b and c).
Regarding claim 19, Shimada discloses (in at least figs. 1-8; abstract) generating the external illuminance information of the vehicle comprises: determining, by the controller (40), whether an obstacle is detected outside of the vehicle (see at least fig. 13); and when the obstacle is detected, generating, by .
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 10 and 20, the prior art of record fails to teach or suggest the controller is configured to: provide the generated external illuminance information of the vehicle to control an air conditioning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875